Citation Nr: 1745364	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial rating for headaches, rated as 10 percent disabling prior to August 23, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

As a matter of background, the Veteran was granted service connection for headaches in a September 2005 rating decision.  The Veteran appealed that decision, particularly, the rating assigned, as well as the effective date of service connection.  In a March 2011 decision, the Board granted an initial rating of 50 percent, effective September 20, 2004, (the Board observes that the RO subsequently assigned that rating effective August 23, 2004) and referred the issue of an earlier effective date to the RO for adjudication.  In September 2011, the AOJ granted an effective date for the grant of service connection and assigned a 10 percent rating effective from the date of service connection.  An October 2013 rating decision continued the 10 percent rating effective October 23, 1990, through August 23, 2004.  

The Board observes that it has already adjudicated the issue of an increased rating for headaches from September 20, 2004, and that decision is now final.  Further, the Board notes that the Veteran is already in receipt of the maximum allowable rating for that disability from August 23, 2004.  As such, any characterization to the contrary in prior statements of the case is incorrect, and the Board has characterized the issue of an increased initial rating as a rating in excess of 10 percent prior to August 23, 2004.  


FINDING OF FACT

For all periods on appeal the Veteran's headaches have occurred very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches have been met for all periods prior to August 23, 2004. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in December 2011.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, employment records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Rating

The Veteran is service connected for headaches.  His headaches are rated as 10 percent disabling from October 23, 1990, to August 23, 2004.  He contends that he is entitled to a higher rating for that time period.  (As discussed above, from August 23, 2004, the Veteran is in receipt of the maximum rating for that disability, and therefore it is not presently on appeal).  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's headaches, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's headaches are presently rated under Diagnostic Code 8100, which compensates for headaches and migraines.  Under the applicable diagnostic criteria, Headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

After careful review, the Board finds that the Veteran's headaches should be rated as 50 percent disabling for the entire period on appeal.  A review of the Veteran's available medical records reveals that as early as January 1989, the Veteran was suffering from severe pain and headaches.  In January 1990, a VA examination reported that his headaches were severe in nature and caused nausea and severe episodes of vomiting.  A March 1991 medical record noted severe headaches causing blurred vision and nausea for the past week, secondary to his service-connected temporomandibular joint syndrome (TMJ).  An October 1991 medical record documented headaches averaging five times per week.

The Veteran's medical record between 1991 and 2002 is sporadic at best.  However, a March 2002 private medical record notes a history of headaches and neck pain.  At that time he was seen in the emergency room reporting his headaches lasting three weeks.  In July 2002, the Veteran reported having headaches on a regular basis, which he treated with Motrin to the point of causing a gastro-esophageal bleed.  A September 2002 VA examination noted headaches due to muscle spasm in the temple region, although severity was not commented upon.  A December 2002 emergency room record indicates that the Veteran presented with headaches, reporting a family history of such.  In March 2004, medical treatment records show headaches with pain to the jaw five times per week, requiring the use of Vicodin to treat.  

For his part, the Veteran has submitted statements indicating regular and severe prostrating headaches, occurring on a regular basis, and interfering with his employment, to the extent of requiring regular sick time away from work.  Here, the Board acknowledges that the Veteran, as a lay person, is competent to report observable symptomatology of an illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Affording the Veteran the benefit of the doubt, the Board is satisfied that this is credible evidence of the severity of his headaches from the date of service-connection.  Particularly, the Board notes that in January 2016, the Veteran provided VA with a spreadsheet from his prior employer indicating regular use of sick time between 1990 and 2004, which he asserts was due to migraine headaches.  Thus, given reports of severe frequent headaches dating as early as 1990, as well as documented evidence of regular missed work, the Board finds the Veteran's lay testimony regarding the severity and frequency of his headaches to be competent and credible evidence in assessing this claim.

Further, although the medical evidence does not explicitly document treatment for severe headaches during that period on appeal, this does not actively prove that he did not experience them.  Rather this evidence merely speaks to a lack of treatment thereof.  The RO has noted that the Veteran has denied headaches in his medical records during certain periods on appeal.  However, the Board notes that this does not explicitly indicate he did not experience regular headaches, but rather that they were not present at that specific time.  For example, in December 2000, he presented at the emergency room for anxiety and intermittent agitation and lethargy following an esophagogastroduodenoscopy.  Although that record indicates that he denied headache, tinnitus, or sinus tenderness, he did not present for treatment for headaches at that time, but rather post-surgical complications.  Likewise, a January 1999 emergency room report also noted that the Veteran denied "significant headache," but had not presented at the emergency room for headaches, but rather for complaints of flu-like symptoms such as fever, chills, and generalized aching over the prior several days.  Ultimately, the Board finds that the fact that the Veteran denied a headache on several individual occasions does not prove that he did not experience them at other times during the appeal period.  

In sum, the Board is satisfied that prior to August 23, 2004, the Veteran's headaches occurred very frequently (certainly more than once a month) and resulted in completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, the Board will afford the benefit of the doubt and assign a 50 percent rating from the date of service connection through August 23, 2004.  


ORDER

From October 23, 1990, to August 23, 2004, a 50 percent rating for headaches is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


